Order entered February 12, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01025-CV

                                JEWELL THOMAS, Appellant

                                                 V.

                                 TOSCANA PALMS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04190-E

                                             ORDER
        The clerk’s record has been filed in this appeal. The reporter’s record is overdue and the

Court has had no correspondence from the court reporter regarding the record.

       Accordingly, the Court ORDERS court reporter Vikki Ogden to file, within THIRTY

DAYS of the date of this order, either: (1) written verification no hearings were recorded;

(2) written verification that appellant has not requested or paid for the record; or (3) the complete

reporter’s record, including exhibits. The Court notifies appellant that if we receive verification

of non-payment, we will order the appeal submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Vikki

Ogden, official court reporter of the County Court at Law No. 5, and to counsel for all parties.
/s/   ELIZABETH LANG-MIERS
      JUSTICE